People v Ojomo (2015 NY Slip Op 02503)





People v Ojomo


2015 NY Slip Op 02503


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-04928
 (Ind. No. 9107/12)

[*1]The People of the State of New York, respondent,
vKyrell Ojomo, appellant.


Lynn W. L. Fahey, New York, N.Y., for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Chun, J.), imposed April 15, 2013, upon his conviction of robbery in the first degree, upon his plea of guilty.
ORDERED that the sentence is reversed, on the law, and the matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
CPL 720.20(1) requires "that there be a youthful offender determination in every case where the defendant is eligible, even where the defendant fails to request it, or agrees to forego it as part of a plea bargain" (People v Rudolph, 21 NY3d 497, 501). Here, as the People correctly concede, the record does not demonstrate that the Supreme Court considered whether the defendant should be treated as a youthful offender. Accordingly, the sentence must be reversed, and the matter remitted to the Supreme Court, Kings County, for a determination as to whether the defendant should be treated as a youthful offender (see People v Calkins, 119 AD3d 975; People v Ramirez, 115 AD3d 992; People v Smith, 113 AD3d 453; People v Pacheco, 110 AD3d 927; People v Tyler, 110 AD3d 745).
RIVERA, J.P., LEVENTHAL, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court